[Cite as State v. Beckett, 2021-Ohio-1687.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BROWN COUNTY




 STATE OF OHIO,                                    : CASE NOS. CA2020-08-006
                                                               CA2020-08-007
          Appellee,                                :
                                                               OPINION
                                                   :            5/17/2021
   - vs -
                                                   :

 JAMES R. BECKETT,                                 :

          Appellant.                               :




             CRIMINAL APPEAL FROM BROWN COUNTY MUNICIPAL COURT
                             Case No. CRB 2000252 A



Zachary A. Corbin, Brown County Prosecuting Attorney, Mary McMullen, 740 Mt. Orab Pike,
Suite 1, Georgetown, Ohio 45121, for appellee

T. David Burgess Co., L.P.A., Kristopher D. Burgess, T. David Burgess, 110 North Third
Street, Williamsburg, Ohio 45176, for appellant



        M. POWELL, P.J.

        {¶ 1} Appellant, James Beckett, appeals his conviction in the Brown County

Municipal Court for menacing. For the reasons that follow, we dismiss this appeal for lack

of a final appealable order.

        {¶ 2} Appellant was charged in March 2020 with resisting arrest in Case No. CRB
                                                                        Brown CA2020-08-006
                                                                              CA2020-08-007

2000252A, aggravated menacing against two police officers in Case No. CRB 2000252B,

aggravated menacing against a neighbor in Case No. CRB 2000252C, and obstructing

official business in Case No. CRB 2000252D. A bench trial was held on the charges. At

the conclusion of the trial, the trial court orally found appellant guilty of aggravated menacing

against the officers, a lesser-included offense of menacing against the neighbor, resisting

arrest, and obstructing official business.

       {¶ 3} On July 14, 2020, the trial court journalized an entry, bearing only Case No.

CRB 2000252A, finding appellant guilty of aggravated menacing against one of the police

officers and menacing, presumably against the neighbor. As indicated above, Case No.

CRB 2000252A was assigned to the resisting arrest charge. The entry made no disposition

of the resisting arrest and obstructing official business charges and made no mention of

these charges.

       {¶ 4} On July 21, 2020, the trial court journalized a sentencing entry, once again

bearing only Case No. CRB 2000252A. The sentencing entry indicates that a sentencing

hearing was held on July 20, 2020, that the trial court reviewed a presentence-investigative

report and the Ohio sentencing guidelines, and that appellant's "age and lack of a record

speaks for a minimum sentence, but [his] actions and lack of remorse call for a stiff

sentence." The sentencing entry then states, "Therefore the Court orders the Defendant to

serve 180 Days in the Brown County Adult Detention Center with credit for ten days." The

trial court further ordered that the firearm used during the incident be forfeited and that

appellant's other firearms be held by the police department "for three years as a condition

of [appellant's] probation if [appellant] is released on probation in the next six months." The

sentencing entry fails to state that appellant was convicted at all and does not mention any

of the criminal charges.


                                               -2-
                                                                      Brown CA2020-08-006
                                                                            CA2020-08-007

       {¶ 5} Appellant now appeals the July 21, 2020 sentencing entry and raises two

assignments of error, arguing that his conviction for menacing is against the manifest weight

of the evidence and challenging the confiscation of the firearms not involved in the offenses

as a condition of his three-year probation. The state argues there is no final appealable

order because the entry finding appellant guilty only addressed two of the four charges

against appellant. Furthermore, the sentencing entry neither sets forth the fact of each of

the four convictions nor imposes a sentence for three of the convictions.

       {¶ 6} It is well established that a court of appeals has no jurisdiction over orders

that are not final and appealable. State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, ¶

6. "[A] judgment of conviction is a final, appealable order if it complies with Crim.R. 32(C)

and State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204[.]" State v. Jackson, 151 Ohio

St.3d 239, 2017-Ohio-7469, ¶ 9. Crim.R. 32(C) provides that

              A judgment of conviction shall set forth the fact of conviction and
              the sentence. Multiple judgments of conviction may be
              addressed in one judgment entry. If the defendant is found not
              guilty or for any other reason is entitled to be discharged, the
              court shall render judgment accordingly. The judge shall sign
              the judgment and the clerk shall enter it on the journal. A
              judgment is effective only when entered on the journal by the
              clerk.

       {¶ 7} "[A] judgment of conviction is a final order subject to appeal under R.C.

2505.02 when the judgment entry sets forth (1) the fact of the conviction, (2) the sentence,

(3) the judge's signature, and (4) the time stamp indicating the entry upon the journal by the

clerk." Lester at ¶ 14. These are the "substantive requirements" of Crim.R. 32(C) "that

must be included within a judgment entry of conviction to make it final for purposes of

appeal[.]" Id. at ¶ 11. Thus, "[a] final appealable order does not exist unless the fact of

conviction and the sentence are stated in a single judgment." State v. Sullivan, 11th Dist.

Lake Nos. 2019-L-004 and 2019-L-005, 2019-Ohio-4413, ¶ 3.              Furthermore, "a valid
                                              -3-
                                                                        Brown CA2020-08-006
                                                                              CA2020-08-007

judgment of conviction requires a full resolution of any counts for which there were

convictions." Jackson at ¶ 11.

       {¶ 8} The record clearly shows that the trial court found appellant guilty of four

criminal charges: after conducting the bench trial, the trial court orally found appellant guilty

of aggravated menacing against the officers, menacing against the neighbor, resisting

arrest, and obstructing official business. However, the July 14, 2020 entry finding appellant

guilty only addresses the charges of menacing and aggravated menacing and neither

disposes of nor mentions the resisting arrest and obstructing official business charges.

Furthermore, the July 21, 2020 sentencing entry does not comply with Crim.R. 32(C) and

Lester. Specifically, while the sentencing entry is signed by the trial judge and was entered

upon the journal by the clerk of court, it does not set forth the fact of each of the four

convictions and in fact fails to state that appellant was convicted at all. And while the

sentencing entry sets forth a sentence, it fails to identify the conviction for which the

sentence is imposed and further does not impose a sentence for the other three convictions.

State v. Rexrode, 10th Dist. Franklin No. 17AP-8837, ¶ 13, 15; Sullivan at ¶ 3.

       {¶ 9} In light of the foregoing, the July 21, 2020 sentencing entry is not a final

appealable order and we lack jurisdiction to address the merits of appellant's appeal.

       {¶ 10} Appeal dismissed.


       S. POWELL and HENDRICKSON, JJ., concur.




                                               -4-